Citation Nr: 0710635	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  00-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disability with 
high blood pressure, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1956 and from June 1957 to August 1973.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When the case was last before the Board in March 2006, the 
veteran's reopened claim for service connection for heart 
disability with high blood pressure was remanded for 
additional development.


FINDINGS OF FACT

1.  No complex or controversial medical question is presented 
in this appeal.

2.  Neither heart disability nor chronic high blood pressure 
was present within one year of the veteran's discharge from 
service, and neither is etiologically related to active 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2006).

2.  Heart disability with high blood pressure was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Heart disability with high blood pressure is not 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in April 2002 and March 2003, before the initial 
adjudication of the veteran's reopened claim.  In addition, 
in an April 2006 letter the appellant was informed that he 
should submit any pertinent evidence in his possession, and 
he was provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability for which service connection is sought.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any existing evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in October 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  




Independent Medical Expert Opinion

The Board has also considered the veteran's request that an 
independent medical expert opinion (IME opinion) be obtained, 
but has determined that no such opinion is required in this 
case.  In this regard, the Board notes that it is authorized 
to obtain an advisory medical opinion from an independent 
medical expert when, in the Board's opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2006).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board is 
of the opinion that the medical opinion provided by the VA 
examiner who conducted the May 2006 VA exam is adequate for 
adjudication purposes, and that, as discussed below, the case 
does not present the medical complexity or controversy that 
would require an IME opinion.  


Factual Background

Service medical records are negative for heart disability, 
hypertension, or diabetes mellitus.  Blood pressure readings 
on the separation exam report were 122/90 (sitting), 116/78 
(recumbent), and 118/89 (standing).

An April 1976 medical record from Moncrief Army Hospital 
notes that the veteran underwent a three day hypertension 
check.  His blood pressure readings were 130/90, 132/82, and 
130/80.

Medical records dated from October 1979 through 1980 from 
Moncrief Army Hospital note that the veteran had 
hypertension.

A February 1984 medical record from Providence Hospital notes 
that the veteran had prolonged chest, arm and neck pain, rule 
out myocardial infarction.  It was noted that the veteran 
smoked cigarettes, had hypertensive cardiovascular disease, 
and had a family history of coronary artery disease.

A March 1994 medical record from T.S. Edwards, M.D., notes 
that the veteran had controlled hypertension, 
arteriosclerotic heart disease (status post myocardial 
infarction), and elevated glucose and cholesterol, which was 
noted to be either carbohydrate intolerance or early diabetes 
mellitus.

A May 1996 medical record from T.S. Edwards, M.D., notes that 
the veteran had diabetes mellitus, arteriosclerotic heart 
disease (status post myocardial infarction), and controlled 
hypertension.  

An April 2000 letter from T.S. Edwards, M.D., notes that the 
veteran had diabetes mellitus, which was suspected as early 
as 1994.  He began oral medication for his diabetes within 
one to two years from 1994.

A July 2000 medical record notes that the veteran has 
diabetes and that he recently developed increasing angina.  
He underwent diagnostic cardiac catheterization.  

A May 2001 letter from T.S. Edwards, M.D., notes that the 
veteran suffered his first documented myocardial infarction 
in 1984, and had a coronary artery bypass grafting in July 
2000.  The veteran has multiple risk factors for heart 
disease, including family history, history of smoking, high 
triglycerides, being overweight, and development of diabetes 
in the last several years.  Although Dr. Edwards stated that 
he had no records to document it, he noted that the veteran 
was probably hypertensive by 1974, which added to his risk of 
coronary artery disease.  Dr. Edwards also stated that it was 
possible that the veteran had hypertension prior to his 
discharge from service in 1973.  Because Dr. Edwards was 
unable to review all records prior to 1984, he said it was 
impossible for him to state with certainty that the veteran 
had severe problems prior to his military discharge.  

A July 2004 letter from D.C. Fisher, M.D., notes that the 
veteran was being treated for numerous chronic medical 
problems, including type II diabetes, which is a known 
contributing factor to his other medical problems, including 
coronary artery disease.

The report of a May 2006 VA examination notes that the 
veteran has diabetes mellitus, hypertension, coronary artery 
disease, and peripheral atrial vascular disease of the lower 
extremities.  The examiner opined that it is less likely than 
not that the veteran's hypertension and coronary artery 
disease are etiologically related to his military service.  
The rationale for the opinion is that the veteran was 
discharged from the military in 1973, but there is no 
evidence of sustained hypertension until after April 1976, 
and no evidence of coronary artery disease until 1983.  The 
examiner also opined that it is less likely than not that the 
veteran's hypertension and coronary artery disease were 
caused by his service-connected diabetes mellitus because 
both the hypertension and coronary artery disease pre-dated 
the onset of the diabetes mellitus.  Finally, the examiner 
stated that a determination as to whether the veteran's 
hypertension and coronary artery disease were chronically 
worsened by his service-connected diabetes mellitus cannot be 
made without resorting to mere speculation because coronary 
artery disease and hypertension were well established for 
some time prior to the onset of the diabetes mellitus.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests heart 
disease or hypertension to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for heart disability with high blood pressure, to include as 
secondary to his diabetes mellitus.  

The medical evidence of record establishes that the veteran 
currently has heart disability with chronic high blood 
pressure (hypertension).  However, there is no 
contemporaneous medical evidence of the disability in service 
or until many years thereafter.  With respect to whether the 
veteran's heart disability with high blood pressure is 
related to service, the only medical opinion on point is that 
of the May 2006 VA examiner.  The VA examiner stated that it 
is less likely than not that hypertension and coronary artery 
disease are etiologically related to military service because 
there is no evidence of sustained hypertension until after 
April 1976, which is approximately three years after the 
veteran was discharged from service, and there is no evidence 
of coronary artery disease until 1983, which is approximately 
10 years after his discharge.  Dr. Edwards May 2001 statement 
that it is possible that the veteran had hypertension in 
service is speculative.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  In addition, Dr. Edwards May 2001 
opinion that it is probable that the veteran was hypertensive 
by 1974 is not properly supported.  Dr. Edwards himself 
acknowledged that he had no records to support such an 
opinion.  

With respect to whether the veteran's heart disability with 
high blood pressure is etiologically related to his service-
connected diabetes mellitus, the Board has concluded that of 
the medical opinions on point, that of the May 2006 VA 
examiner is most comprehensive.  After reviewing the claims 
file and all of the veteran's medical history, and examining 
the veteran, the May 2006 VA examiner stated that it is less 
likely than not that the veteran's hypertension and coronary 
artery disease were caused by his service-connected diabetes 
mellitus because both the hypertension and coronary artery 
disease pre-dated the onset of the veteran's diabetes 
mellitus.  The examiner further stated that he cannot 
determine whether the veteran's hypertension and coronary 
artery disease were chronically worsened by his service-
connected diabetes mellitus without resorting to mere 
speculation because the coronary artery disease and 
hypertension were well established for quite some time prior 
to the onset of the diabetes mellitus.  In contrast, the 
private physician who wrote the July 2004 letter did not have 
access to the veteran's claims folder, did not review his 
service medical records, and did not acknowledge that the 
veteran's coronary artery disease and hypertension pre-dated 
the onset of the diabetes mellitus by approximately 10 years.  
Furthermore, the private physician did not support his 
opinion that "type II diabetes is a known contributing 
factor to his other problems including coronary artery 
disease," with any reasons or bases.  The only other medical 
opinion on point, that of Dr. Edwards in a May 2001 letter, 
is also not based upon a review of the claims folder or the 
veteran's service medical records, and contains statements 
that his opinions were based upon an incomplete record 
because not all records had been reviewed, namely the records 
prior to 1984.  Importantly, Dr. Edwards did not opine that 
it is at least as likely as not that the veteran's heart 
disability with high blood pressure is etiologically related 
to service or service-connected diabetes mellitus, nor did he 
state that the veteran's heart disability with high blood 
pressure was chronically worsened by his diabetes mellitus.  
Although the veteran has requested that the Board obtain an 
IME opinion, as stated above, the Board finds that there is 
no issue of such medical complexity or controversy as would 
warrant an independent medical opinion.  In this regard, the 
Board notes that the VA medical opinion discussed above 
addresses all aspects pertinent to the claim.  

Accordingly, the Board concludes that service connection for 
heart disability with high blood pressure is not in order.  
In reaching this decision, the Board has considered the-
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.  



ORDER

Entitlement to service connection for heart disability with 
high blood pressure, to include on a secondary basis, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


